PER CURIAM.
We affirm the summary denial of the appellant’s rule Motion for Post Conviction Relief filed pursuant to Florida Rule of Criminal Procedure 3.850. However, we remand for correction of scrivener’s errors in the judgment and sentence which are in variance with the sentencing court’s statements during the plea colloquy and its oral pronouncement during sentencing, as the postconviction court recognized in its order summarily denying the appellant’s motion. See Skiba v. State, 67 So.3d 337 (Fla. 4th DCA 2011); Pressley v. State, 726 So.2d 403 (Fla. 2d DCA 1999). Specifically, the written judgment should be corrected to reflect that the sentencing court sentenced the appellant to 20 years’ imprisonment, with 10 years’ minimum-mandatory pursuant to section 775.087(2)(a)l., Florida Statutes (2008), for armed robbery; to 20 years’ imprisonment for attempted first-degree felony murder; and to 15 years’ imprisonment for possession of a firearm by a juvenile delinquent found to have committed a felony act.
*1105AFFIRMED; REMANDED for Correction of Scrivener’s Errors.
WOLF, PADOVANO, and RAY, JJ., concur.